Case: 13-30765   Document: 00512540388   Page: 1   Date Filed: 02/21/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 13-30765
                            Conference Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                              February 21, 2014
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

GILBERTO DEL RIO HERRERA, also known as Gilberto Delrio, also known
as Gilberto Delrio Herrera, also known as Gilberto Herrera Delrio, also known
as Gilberto Del Rio-Herrera, also known as Alejandro Jimenez-Gutierrez, also
known as Mario Alejandro Jimenez-Gutierrez, also known as Julio Fuentes
Lind,

                                         Defendant-Appellant

c/w No. 13-30799

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

GILBERTO DEL RIO HERRERA,

                                         Defendant-Appellant


                Appeals from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 6:13-CR-13-1
                          USDC No. 6:13-CR-100-1
     Case: 13-30765      Document: 00512540388         Page: 2    Date Filed: 02/21/2014


                                      No. 13-30765

Before REAVLEY, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Gilberto Del Rio
Herrera (Del Rio) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Del Rio has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Del Rio’s response. We concur with counsel’s assessment
that the appeals present no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2